Name: Commission Regulation (EEC) No 3475/80 of 30 December 1980 amending various Regulations in the sugar and isoglucose sectors as a result of Greek accession
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  European construction;  agricultural policy
 Date Published: nan

 Avis juridique important|31980R3475Commission Regulation (EEC) No 3475/80 of 30 December 1980 amending various Regulations in the sugar and isoglucose sectors as a result of Greek accession Official Journal L 363 , 31/12/1980 P. 0069 - 0070 Finnish special edition: Chapter 3 Volume 12 P. 0262 Greek special edition: Chapter 03 Volume 32 P. 0177 Swedish special edition: Chapter 3 Volume 12 P. 0262 Spanish special edition: Chapter 03 Volume 20 P. 0114 Portuguese special edition Chapter 03 Volume 20 P. 0114 COMMISSION REGULATION (EEC) No 3475/80 of 30 December 1980 amending various Regulations in the sugar and isoglucose sectors as a result of Greek accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 146 thereof, Whereas, under Article 22 of the Act, various Regulations on sugar and isoglucose have to be adapted in conformity with the guidelines set out in Annex II to the Act ; whereas, moreover, adaptations to Regulations not included in the Act or its Annexes shall be made in accordance with Article 146 of the Act ; whereas those adaptations relate solely to linguistic supplements and time limits referred to in: - Commission Regulation (EEC) No 100/72 of 14 January 1972 laying down detailed rules on the denaturing of sugar for animal feed (1), as amended by Regulation (EEC) No 2847/72 (2), - Commission Regulation (EEC) No 2782/76 of 17 November 1976 laying down detailed implementing rules for the importation of preferential sugar (3), - Commission Regulation (EEC) No 2990/76 of 9 December 1976 on special detailed rules for the application of the system of import and export licences for sugar (4), as last amended by Regulation (EEC) No 1367/78 (5), - Commission Regulation (EEC) No 1470/77 of 30 June 1977 on special detailed rules for the system of export and import licences for isoglucose and amending Regulation (EEC) No 193/75 (6), as amended by Regulation (EEC) No 1630/79 (7), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 100/72 shall be amended as follows: >PIC FILE= "T0018082"> Article 2 Regulation (EEC) No 2782/76 shall be amended as follows: >PIC FILE= "T0018083"> Article 3 Regulation (EEC) No 2990/76 shall be amended as follows: >PIC FILE= "T0018084"> (1) OJ No L 12, 15.1.1972, p. 15. (2) OJ No L 299, 31.12.1972, p. 4. (3) OJ No L 318, 18.11.1976, p. 13. (4) OJ No L 341, 10.12.1976, p. 14. (5) OJ No L 166, 23.6.1978, p. 24. (6) OJ No L 162, 1.7.1977, p. 11. (7) OJ No L 190, 28.7.1979, p. 38. >PIC FILE= "T0018085"> Article 4 Regulation (EEC) No 1470/77 shall be amended as follows: >PIC FILE= "T0018086"> Article 5 This Regulation shall enter into force on 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-President